                                                      [Docket No. 15]

               IN THE UNITED STATES DISTRICT COURT FOR
                      THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



 TRUSTEES OF THE UNITED FOOD AND
 COMMERCIAL WORKERS UNION AND
 PARTICIPATING FOOD INDUSTRY
 EMPLOYERS TRI-STATE HEALTH AND       Civ. No. 19-13590(RMB/SAK)
 WELFARE FUND, et al.,

                Plaintiffs,                   ORDER

      v.


 OAK HRC STATESMAN, LLC a/k/a
 STATESMAN HEALTH AND
 REHABILITATION CENTER,

                Defendant.


     This matter comes before the Court upon Plaintiffs’ Second

Motion for Default Judgment [Docket No. 15]. The Court previously

denied Plaintiffs’ First Motion for Default Judgment [Docket No. 12]

due to Plaintiffs’ failure to file a brief detailing why Default

Judgment is appropriate. Plaintiffs have now filed a renewed motion

with a brief in support. For the reasons discussed below, the Court

will DENY that motion.

     The Court will grant a motion for default judgment only when (1)

there is sufficient proof of service, (2) Plaintiff stated a

sufficient cause of action, and (3) default judgment is proper. See

Teamsters Health & Welfare Fund of Phila. & Vicinity v. Dublin Paper

Co., No. 11-7137, 2012 WL 3018062, at *2 (D.N.J. July 24, 2012)
(citing Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000)).

To determine whether default judgment is proper, the Court must

consider “(1) whether the plaintiff will be prejudiced if default is

not granted, (2) whether the defendant has a meritorious defense, and

(3) whether the defendant’s delay was the result of culpable

misconduct.” Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 537

(D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 73

(3d Cir.1987)). Moreover, the Third Circuit’s Decision in Chamberlain

stands for the proposition that a plaintiff is not entitled to

default judgment as a matter of course, or as a matter of right,

merely upon a defendant’s failure to answer or otherwise defend a

suit.

        Under Federal Rule of Civil Procedure 4(h), a business entity,

such as a Limited Liability Company (LLC), may be served by

“following state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court

is located or where service is made; or “by delivering a copy of the

summons and of the complaint to an officer, a managing or general

agent, or any other agent authorized by appointment or by law to

receive service of process.” Fed. R. Civ. P. 4(h). According to the

summons, Defendant was to be served in Pennsylvania. As relevant

here, Pennsylvania law permits a plaintiff to serve a defendant “at

any office or usual place of business of the defendant to his agent

or to the person for the time being in charge thereof.” 231 Pa. Code

§ 402.
        Here, the Court is not satisfied that Plaintiffs properly served

Defendant. Plaintiffs purport to have served Defendant “by leaving a

copy [of the Summons and Complaint] with Cindy Woodward, an

Administrative representative.” [Docket No. 15-1, at 2]. Plaintiffs

contend that serving Woodward was personal service upon the

Defendant. [See Docket No. 4]. But Plaintiffs have not established

that Woodward is “an officer, a managing or general agent, or any

other agent authorized by appointment or by law to receive service of

process” or that Woodward holds a similar role that satisfies

Pennsylvania law. Moreover, despite Plaintiffs’ unsupported

contention that Woodward is an “administrative representative,” this

role is not listed on the proof of service. Instead, the return of

service includes a handwritten remark that service was “accepted by

Cindy Woodward, Admin.” [Docket No. 4]. Accordingly, the Court cannot

be assured that Plaintiff’s proof of service is sufficient.

        THEREFORE, it is on this 13th day of May, 2021, hereby ORDERED

that:

        Plaintiffs’ Motion for Default Judgment is DENIED WITHOUT

PREJUDICE to Plaintiffs’ right to file a third Motion for Default

Judgment accompanied by a brief that clearly establishes Plaintiffs’

right to a Default Judgment. Alternatively, Plaintiffs may choose to

effect proper service now, if they cannot establish that their June

13, 2019 service was sufficient.

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE
